Name: COMMISSION REGULATION (EC) No 2350/97 of 27 November 1997 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: trade policy;  prices;  agricultural activity;  Africa;  Asia and Oceania;  Europe
 Date Published: nan

 28 . li . 97 PEN Official Journal of the European Communities L 326/ 17 COMMISSION REGULATION (EC) No 2350/97 of 27 November 1997 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel , Jordan, Morocco and the West Bank and the Gaza Strip Member States; whereas those prices should be fixed immediately so the customs duties applicable can be determined; whereas, to that end, provision should be made for this Regulation to enter into force immediately, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel , Jordan , Morocco and the West Bank and the Gaza Strip ('), as last amended by Regulation (EC) No 1300/97 (2), and in particular Article 5 (2) (a) thereof, Whereas, pursuant to Article 2 (2) and Article 3 of above ­ mentioned Regulation (EEC) No 4088/87, Community import and producer prices are fixed each fortnight for uniflorous (bloom) carnations, multiflorous (spray) carna ­ tions, large-flowered roses and small-flowered roses and apply for two-weekly periods; whereas, pursuant to Article lb of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel , Jordan, Morocco and the West Bank and the Gaza Strip (3), as last amended by Regulation (EC) No 2062/97 (4), those prices are determined for fortnightly periods on the basis of weighted prices provided by the Article 1 The Community producer and import prices for uni ­ florous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses as referred to in Article lb of Regulation (EEC) No 700/88 for a fort ­ nightly period shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 19 November to 2 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 382, 31 . 12 . 1987, p . 22 .I1) OJ L 177, 5 . 7. 1997, p . 1 . 0 OJ L 72, 18 . 3 . 1988 , p . 16 . h) OJ L 289, 22. 10 . 1997, p . 1 . L 326/18 EN Official Journal of the European Communities 28 . 11 . 97 ANNEX (ECU/100 pieces) Period from 19 November to 2 December 1997 Community producer price Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses 13,91 11,27 36,84 14,62 Communitiy import prices Uniflorous (bloom) carnations Multiflorous (spray) carnations Large-flowered roses Small-flowered roses Israel 10,70 8,29 11,77 10,25 Morocco 12,68 13,65  8,65 Cyprus     Jordan     West Bank and Gaza Strip    